                            UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DIVISION


 VASILE HURBENCA,                                                    CIV 17-4147
                                                                     CR 96-40009
                       Movant,
        vs.                                           ORDER REQUESTING ADDITIONAL
                                                                     BRIEFING
UNITED STATES OF AMERICA,                                            '                    ■



                       Respondent.

       On October 17, 2017, movant Yasile Hurbenca ("Hurbenca") filed a pro se motion to
vacate his federal sentence and expunge record which the Court construed as a Motion to Vacate,
Set Aside, or Correct Federal Sentence pursuant to 28 U.S.C. § 2255. Civ. Doc. 1. Hurbenca's
§2255 motion is presently pending before the Court. In support of his motion, Hurbenca argues,
among other things, that "court-appointed counsel failed to advise [him] of the possible
immigration consequences of. . . [his] guilty plea" and that pursuant to Padilla v. Kentucky, 559
U.S. 356, 374 (2010), such failure, constitutes ineffective assistance of counsel under the Sixth
Amendment,thus entitling him to post-conviction relief. Civ. Doc. 1. Hurbenca also alleges that
he had been "repeatedly advised that he would not be subject to deportation" and that the "Pre-
Sentencing Investigation report on file with the Court clearly states "Citizenship: Non-deportable
resident alien." Civ. Doc. 1.


       Respondent argues that because the Supreme Court's holding in Padilla announced a"new
rule," and Hurbenca's conviction became final prior to Padilla, pursuant to league v. Lane, 498
U.S. 288 (1989), Hurbenca cannot benefit fiom Padilla's holding on collateral review. See
Chaidezv. United States,           2)62,2)5%

       Because Hurbenca is presently proceeding/iro se, his § 2255 motion must be liberally
construed. See Saunders v. United States, 236 F.3d 950, 953 (8th Cir. 2001). In doing so, the
Court concludes that Hurbenca's ineffective assistance of counsel claim is based not only oh his
counsel's alleged failure to advise him ofthe immigration consequences ofhis guilty plea, but also
upon affirmative misrepresentations allegedly made by his counsel that he was not subject to
deportation.
       Whether or not it was a settled rule oflaw at the time Hurbenca's conviction became final,
that affirmative misrepresentations regarding the deportation consequences of a guilty plea fell
within the amhit of a criminal defendant's Sixth Amendment right to effective assistance of
counsel, is an issue that has not heen addressed by the parties. See, e.g.. United States v. Castro-
Taveras,841 F.3d 34(1st Cir. 2016). Before the Court rules on Respondent's Motion to Dismiss,
the Court requests additional briefing fiom the parties on this issue.

       Given the complexity of this legal issue and Hurbenca's ability to articulate his claims
without court appointed counsel, the Cotirt, in its discretion, has determined that "the interests of
justice so require" that counsel be appointed to represent Hurbenca in this matter. See 18 U.S.C.
§ 3a06(A)(a)(2)(B);jee also McCall v. Benson, 114 F.3d 754, 756(8th Cir. 1997)(stating factors
relevant to the Court's determination of whether "the interests ofjustice so require" appointment
of counsel). The Court will issue a separate order appointing counsel. Accordingly,

   IT IS ORDERED;


    1. That Respondent shall file its brief by June 11, 2019, setting forth its position on whether
       or not it was a settled rule of law at the time Hurbenca's conviction became final that

       affirmative misrepresentations regarding the deportation consequences ofa guilty plea fell
       within the ambit of a criminal defendant's Sixth Amendment ri^t to effective assistance
       ofcounsel.

   2. That Hurbenca shall file his brief in response on or before July 2, 2019.
   3. That Respondent shall file its reply brief on or before July 16, 2019.


       Dated this       day of May,2019.

                                              BY THE COURT:




                                                awrence L. Piersol
ATTEST:                                       United States District Judge
MATT         W.THIELEN,CLERK
